Citation Nr: 1526641	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  08-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for spondylosis of the cervical and lumbar spine (hereinafter, a back disability).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to April 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, assisting the RO in New Orleans, Louisiana, which, in part, denied the benefit sought on appeal.  Currently, the RO in North Little Rock, Arkansas has jurisdiction over the claim.

A hearing was held in February 2010 before a Veterans Law Judge who has since retired.  In August 2012, the Veteran was afforded another hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the claims file.

Following a March 2014 Board decision denying the claim, the Secretary of VA and a representative for the Veteran filed a Joint Motion for Remand (Joint Motion).  In the Joint Motion, the parties agreed that the Board erred by not seeking clarification regarding a January 2011 examination report that offered a speculative opinion regarding the etiology of the Veteran's currently diagnosed lumbar spondylosis. In December 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the decision and remanded it to the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum opinion.

The Veteran believes his current spinal disability is related to the lumbar strain he experienced in service after carrying a cabinet, although his spine was noted to be normal at his separation examination in March 1965.  At his January 2011 VA examination, the Veteran stated that following service he had "more than 100 jobs working manual labor" and that he worked through the pain in his back from the time he was discharged from the military until he stopped working in 1984 due to seizures.

The Veteran indicated he has "only a lower back injury due to military service."  He denied a neck or cervical spine injury.  He informed the examiner of a WC claim he filed after an injury in 1976 while working construction.  X-rays were taken and the examiner identified mild cervical spondylosis and multilevel mild lumbar spondylosis.  The examiner indicated her opinion that the Veteran, by his own statement, began experiencing neck and cervical spine pain in 1980 after his slip and fall injury on an oil rig.  The examiner concluded that the Veteran's cervical spondylosis "is simply related to his aging process or even his report of working over 100 manual labor jobs in his occupational history."  

As to the lumbar spondylosis, the examiner recognized the lumbar strain in service and that the March 1965 separation examination did not indicate any back pain or disability of the back.  She noted that complaints regarding the lumbar spine did not arise in post-service treatment records until the late 1990s, over 30 years after separation from service.  She recognized that at that time the Veteran was in his late 50s and opined that "it is not surprising to find the changes of spondylosis, stenosis, facet arthropathy, and discogenic changes found on the Veteran's MRI's."  She continued: "Given his extensive manual labor work history and history of MVA and motorcycle accidents, this examiner cannot relate his lumbar spine complaints to the incidents in the military exclusively because there is not any evidence of continuity of symptomatology."  

In its March 2014 decision, the Board recognized that the examiner's opinion was somewhat speculative. However, upon review of the evidence, the Board found the examiner's resort to speculation justified because the examiner's rationale as to why she could only speculate was centered on the presence of post-service injuries including while working construction, an automobile accident that led to a chiropractic visit, a fall on an offshore oil rig and working numerous jobs that included manual labor.  The Board found that the examiner considered all relevant medical information that might have allowed her to render a non-speculative opinion.

In the March 2014 Joint Motion, the parties agreed that the examiner's statement that she "could not relate his lumbar spine complaints to the incidents in the military exclusively" (emphasis added) suggested that there may be some nexus between the Veteran's current lumbar condition and his military service.  The parties agreed the Board should have sought clarification since there is no requirement that a current disability be "exclusively" due to service.  In compliance with the Joint Motion, the Board will remand the claim for a medical professional to consider all the evidence and provide an addendum opinion regarding whether it can be said that it is at least as likely as not (50 percent or greater probability) that the Veteran's current spine disability is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer"), other than the VA examiner who conducted the January 2011 VA examination, to provide a supplemental VA medical opinion as to the etiology of the Veteran's spinal spondylosis. 

The reviewer must be given full access to the Veteran's complete VA electronic claims file for review. Following a review of the claims file, the reviewer should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's spinal spondylosis was incurred in or is otherwise related to his period of military service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case in as much detail as possible.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




